              Case 2:21-cv-00162-RAJ Document 11 Filed 02/18/21 Page 1 of 2




 1                                                                     The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10    AMAZON.COM, INC., a Delaware
      corporation; and DUTCH BLITZ                              No. 2:21-cv-00162-RAJ
11    ACQUISITION CORPORATION, a
      Pennsylvania corporation,                                 NOTICE OF RELATED CASES
12
                                  Plaintiffs,
13
              v.
14
      LUO YANRU, an individual, d/b/a SILIVIA
15    LOPEZ; BEJING ZHONGXINKEJI
      YOUXIANGONGSI, an unknown entity; and
16    DOES 1-10,
17                                Defendants.
18
              Pursuant to Local Civil Rule 3(g), Plaintiffs hereby notify the Court of three related
19
      cases pending in this district:
20
                      Amazon.com, Inc., et al. v. Ruiping, et al.; Case No. 2:21-cv-00159-RAJ (W.D.
21
                       Wash.), filed on February 9, 2021;
22
                      Amazon.com, Inc., et al. v. Lijian, et al.; Case No. 2:21-cv-00160-RAJ (W.D.
23
                       Wash.), filed on February 9, 2021; and
24
                      Amazon.com, Inc., et al. v. Zhangzhenzhen, et al.; Case No. 2:21-cv-00161-RAJ
25
                       (W.D. Wash.), filed on February 9, 2021
26

27

                                                                                 Davis Wright Tremaine LLP
                                                                                    920 Fifth Avenue, Suite 3300
     NOTICE OF RELATED CASES - 1                                                     Seattle, WA 98104-1640
                                                                               206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00162-RAJ Document 11 Filed 02/18/21 Page 2 of 2




 1           The cases noted above are related to this action because (a) they concern similar parties,

 2    transactions, and events (namely that they assert identical causes of action, and Defendants sold

 3    the same counterfeit Dutch Blitz products, which differ from the authentic Dutch Blitz products

 4    in similar ways and in violation of the same Amazon seller provisions, under the same Amazon

 5    inventory numbers) and (b) it appears likely there will be an unduly burdensome duplication of

 6    judicial resources—as well as the potential for conflicting results—if the cases are conducted

 7    before different judges. See LCR 3(g)(4)(A)-(B).

 8           DATED this 18th day of February, 2021.

 9
                                                       DAVIS WRIGHT TREMAINE LLP
10                                                     Attorneys for Plaintiffs
11

12                                                     By s/ Scott R. Commerson
                                                       Scott R. Commerson (admitted pro hac vice)
13
                                                       865 South Figueroa Street, Suite 2400
14                                                     Los Angeles, CA 90017-2566
                                                       Tel: (213) 633-6800
15                                                     Fax: (213) 633-6899
                                                       Email: scottcommerson@dwt.com
16
                                                       s/ Sarah E. Cox
17                                                     Sarah E. Cox, WSBA #46703
18                                                     920 Fifth Avenue, Suite 3300
                                                       Seattle, WA 98104-1604
19                                                     Tel: (206) 622-3150
                                                       Fax: (206) 757-7700
20                                                     Email: sarahcox@dwt.com
21

22

23

24

25

26

27

                                                                                Davis Wright Tremaine LLP
                                                                                   920 Fifth Avenue, Suite 3300
     NOTICE OF RELATED CASES - 2                                                    Seattle, WA 98104-1640
                                                                              206.622.3150 main · 206.757.7700 fax
